On appeal we review order of Circuit Court dismissing bill of complaint which sought to impress a materialman's lien on seven certain lots.
The bill of complaint did not allege that the material was furnished with which to construct improvements on any of the lots described in the bill of complaint, nor does it allege that improvements were constructed on either or all of said lots. Therefore, it is unnecessary to discuss other questions presented.
The bill was fatally defective, and the order dismissing the same was without error.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.